       Case 1:16-cv-06788-PGG-JLC Document 123 Filed 04/15/20 Page 1 of 2




April 15, 2020

VIA ECF
The Honorable James L. Cott
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     Mayagüez SA. v. Citigroup, Inc., et al., Case No. 16 Civ. 06788 (PGG) (JCL)

Dear Judge Cott:

        We write on behalf of Plaintiff Mayagüez, S.A. (“Mayagüez”) in the above-referenced action
to request an extension of the deadline to conduct expert discovery until May 25, 2020, permitting
Mayagüez’s deposition of Professor René Stulz to be conducted on a later date than that currently
scheduled. We have confirmed with Defendants Citigroup, Inc. (“Citigroup”) and Citibank, N.A.
(“Citibank” and together with Citigroup, the “Defendants”) that Defendants do not object to this
request.

        Pursuant to Your Honor’s March 18, 2020 Order, expert discovery is currently set to close
on April 25, 2020. ECF 121. Following that order, Mayagüez and the Defendants (together, the
“Parties”) agreed to schedule Professor Stulz’s deposition for April 21, 2020. In addition, consistent
with the Court’s express guidance in that Order, the Parties set about evaluating in good faith the
options for taking Professor Stulz’s expert deposition by remote means. While deposition vendors
have made great strides in developing such options since the global pandemic, their existing
platforms do not yet permit the introduction of data-intensive documents, such as spreadsheets or
data files, which will be the focus of Professor Stulz’s expert deposition. Deposition vendors are,
however, improving their platforms on a nearly weekly basis. As such, the Parties are hopeful that
platform enhancements will allow such documents to be introduced and used in remote depositions
in coming weeks. If that were not to be the case, within the additional time requested, the Parties
will reach agreement on an alternative arrangement for the use of such documents in Professor
Stulz’s remote deposition.

       Pursuant to Your Honor’s Individual Rules and Practices, Mayagüez respectfully asks if,
given the current pandemic, the challenges highlighted above, and the evolving nature of the
available technology solutions to take Professor Stulz’s deposition remotely, the Court will allow
the deposition of Professor Stulz to be conducted on a later date. Mayagüez thus requests that expert
discovery not close until May 25, 2020. Defendants do not object to this request.

       Thank you for considering this request.

 Respectfully submitted,
      Case 1:16-cv-06788-PGG-JLC Document 123 Filed 04/15/20 Page 2 of 2



/s/ Gabriel Soledad
Juan P. Morillo
Gabriel F. Soledad
QUINN EMANUEL URQUHART&
    SULLIVAN, LLP
1300 I Street NW, Suite 900
Washington, D.C. 20005
Tel. 202-538-8000
juanmorillo@quinnemanuel.com
gabrielsoledad@quinnemanuel.com

Attorneys for Plaintiff
cc:    All Counsel of Record (via ECF)
